DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive for amendment filed on Oct 19, 2020, and Claims 1-4, 6-13, 15-22, 24-27, and 46-48 are pending for examination.
Claims: 5, 14, 23, 28-45 (canceled).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
 
Response to Arguments

Applicant’s arguments filed on Oct 19, 2020, with regards to rejection of claim 1-4, 6-13, 15-22, 24-27, and 46-48 have been fully considered and they are persuasive. 
In Applicants remarks, on pages 9-14, Applicant argues that Konrardy in view of Sugimoto do not teach claims 1, 10, 19 
In response to the applicant’s arguments, applicant’s arguments are found to be persuasive. A new ground of rejection is necessitated by the applicant’s amendment, and the claim 1 is rejected by Pacala (US 2019/0179320A1: provisional#62/595,996_12/07/2017), in view of Lee (US 2020/0275244 A1: provisional#62/583,419: 11/08/2017).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-15, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 2019/0179320A1: provisional#62/595,996_12/07/2017), in view of Lee (US 2020/0275244 A1: provisional#62/583,419: 11/08/2017), 
Regarding claim 1,
Pacala teaches, an apparatus to control task operation of an agent, comprising (see fig. 5, and abstract): 
an agent characteristics engine apply one or more models corresponding to native sensor input data from a sensor of the agent to identify first environmental characteristics associated with the agent (see para [0084] and [0142] Data is collected from light sensors.;
[0127] first environmental characteristics are road condition, light, traffic light, tree near road, pedestrian crosswalk.
Para [0155] apply/analyze a model/pattern on the vehicle sensor data.
determine a likelihood score to indicate a probability of the first environmental characteristics corresponding to second environmental characteristics of an agent profile map (see para [0156] determine one or more risk values (e.g., proximity or trajectory values) using the model of vehicle and all or some points in the environment, e.g., a reduced set of points.
Note: risk value is a likelihood score (para [0129]) 
And;
Para [0157] the risk values may correspond to distances (e.g., a shortest distance) between points in the environment (first characteristics) and the vehicle exterior. 
Note: distance (shortage, large)is second characteristics.
an agent profiler to determine a resource adjustment of a first quantity of resources of the agent in response to the likelihood score satisfying a threshold associated with the second environmental characteristics (see para [0160] Distance, velocity (second environment characteristics)is a factor to determined risk value, and the risk value satisfies a risk threshold. And 
para [0196]-[0197] calibrated the lighting device based on the risk value. Note: Calibrate= adjustment,
lighting device ranging device is comprising light sensor array (i.e. photo-sensor). It is a component (i.e. called hardware) of sensor device. Sensor array is called a “resource”. (Para [0060]-[0063]) 
 

Pacala teaches, calibrated the lighting device (i.e. resource calibration-[para [0196]-[0197]) does not explicitly teach, a resource allocation modifier to allocate the first quantity of resources of the agent based on the resource adjustment.

In analogous art,
Lee teaches, a resource allocation modifier to allocate the first quantity of resources of the agent based on the resource adjustment (see [0142] Vehicle antenna has a problem, and does not receive a good signal. 
Para [0313] and [0333], Transmission signal is a resource called transmission resource.  REQ_SIG and REP_SIG is a transmission resource (i.e. signal), and set allocation in order to improve a better communication system.
para [0352] an amount (or number) of REP_SIG resources are allocated to adjust based receiver.)

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify controlling operation of an autonomous vehicle of Pacala with allocate the first quantity of resources of the agent based on the resource adjustment of Lee. A person of ordinary skill in the art would have been motivated in order to solve a problematic data of vehicle (Lee: [0150])

Regarding claim 4,
Pacala and Lee teach claim 1,
the vehicle ranking module 1320 may rank vehicles based on other criteria.).  

Regarding claim 5,
Pacala and Lee teach claim 1,
Pacala teaches, further including an agent profiler to compare the likelihood score to an agent profile map to determine the first quantity of resources (see para [0153] and [0155]).  

Regarding claim 6,
Pacala and Lee teach claim 1,
Pacala further teaches, further including an agent infrastructure transceiver to retrieve collaborative input data from a collaborative network (see para [0165] HD map system receives a message from a vehicle with data for a particular route, the online HD map system retrieves the probability for a coverage of that route as a percentage value.)  
Regarding claim 7,
Pacala and Lee teach claim 6,
Pacala further teaches, further including an agent model selector to invoke an agent characteristics engine based on the collaborative input data (see para [0054], and [0061] the common HD Map API layer 330 may invoke the compute platform adapter 320 to receive data from sensors supported by a specific compute platform.).  

Claim 10 recites all the same elements of claim 1, but in method form rather system form, and one processor (see para [0072]). Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claim 10.
Claim 11 recites all the same elements of claim 2, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 11.
Claim 12 recites all the same elements of claim 3, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 12.
Claim 13 recites all the same elements of claim 4, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 13.
Claim 14 recites all the same elements of claim 5, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 14.
Claim 15 recites all the same elements of claim 6, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 15.

Claim 19 recites all the same elements of claim 1, but in computer product and computer readable storage medium (see para [0077]) form rather a system form. claim 1 applies equally as well to claim 19.
Claim 20 recites all the same elements of claim 2, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 2 applies equally as well to claim 20.
Claim 21 recites all the same elements of claim 3, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 3 applies equally as well to claim 21.
Claim 22 recites all the same elements of claim 4, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 22.
Claim 23 recites all the same elements of claim 5, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 5 applies equally as well to claim 23.
Claim 24 recites all the same elements of claim 6, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 6 applies equally as well to claim 24.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 2019/0179320A1: provisional#62/595,996_12/07/2017), in view of Lee (US 2020/0275244 A1: provisional#62/583,419: 11/08/2017), and further in view of Konrardy (US 2018/0075538A1), 
Regarding claim 2,

Pacala and Lee fail to teach, wherein the resource allocation modifier is to allocate field programmable gate array (FPGA) resources as the first quantity of the resources.
IN analogous art, 
Konrardy further teaches, wherein the resource allocation modifier is to allocate field programmable gate array (FPGA) resources as the first quantity of the resources (see para 0262] programmable gate array (FPGA) resources as the first quantity of the resources is called first quantity of resource.).   
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify controlling operation of an autonomous vehicle of Pacala with Lee further with allocate field programmable gate array (FPGA) resources of Konrardy. A person of ordinary skill in the art would have been motivated in order to perform the operation, and reduce cost and time (Konardy: [0262])

Regarding claim 3,
Pacala and Lee teach claim 2,
Pacala and Lee fail to teach, wherein the resource allocation modifier is to allocate the FPGA resources of at least one of an agent navigation system.
IN analogous art, 
Konrardy further teaches, 
wherein the resource allocation modifier is to allocate the FPGA resources of at least one of an agent navigation system (see para [0157] car navigation unit information (including route history information and typical routes taken), GPS unit information), an agent ambient sensing system, or an agent route planning system (see para [0157] car navigation unit information (including route history information and typical routes taken), GPS unit information).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify controlling operation of an autonomous vehicle of Pacala with Lee further with allocate field programmable gate array (FPGA) resources of Konrardy. A person of ordinary skill in the art would have been motivated in order to perform the operation, and reduce cost and time (Konardy: [0262])


Claims 7-8, 16-17, 25-26, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 2019/0179320A1: provisional#62/595,996_12/07/2017), in view of Lee (US 2020/0275244 A1: provisional#62/583,419: 11/08/2017), in further view of Maebayashi (US 2007/0073526 A1).

Regarding claim 8,
Pacala and Lee teach claim 1,
Pacala and Lee fail to teach, further including an agent infrastructure transceiver to determine whether a co-agent is proximate to the agent.  
In analogous art, Maebayashi teaches, further including an agent infrastructure transceiver to determine whether a co-agent is proximate to the agent (see [0029] second reference vehicle is called co-agent with respect to target vehicle (i. e. agent)).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify controlling operation of an autonomous vehicle of Pacala with Lee further an agent model selector to invoke an agent characteristics engine based on the collaborative input data of Maebayashi. A person of ordinary skill in the art would have been motivated to do this to determine a performance of vehicle (Maebayashi: [0004]-[0005])
Regarding claim 46,
Pacala and Lee teach claim 1,
Pacala and Lee fail to teach, 
wherein the agent profiler is to invoke one or more action items corresponding to the allocation of the first quantity of resources of the agent based on a) the environmental characteristics and b) a satisfaction of the likelihood score to a threshold value, the threshold value corresponding to a likelihood that the environmental characteristics exist.
In analogous art, Maebayashi teaches, 
wherein the agent profiler is to invoke one or more action items corresponding to the allocation of the first quantity of resources of the agent based on a) the environmental characteristics and b) a satisfaction of the likelihood score to a threshold value, the threshold value corresponding to a likelihood that the environmental characteristics exist (see para [0029] Vehicle planning support/invoke vehicle building model data stored in a database.).


Claim 16 recites all the same elements of claim 7, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 16.
Claim 17 recites all the same elements of claim 8, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 17.
Claim 25 recites all the same elements of claim 7, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 25.
Claim 26 recites all the same elements of claim 8, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 8 applies equally as well to claim 26.
Claim 47 recites all the same elements of claim 46, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 46 applies equally as well to claim 47
Claim 48 recites all the same elements of claim 46, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 46 applies equally as well to claim 48

Claims 9, 18, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pacala (US 2019/0179320A1: provisional#62/595,996_12/07/2017), in view of Lee (US 2020/0275244 A1: provisional#62/583,419: 11/08/2017), in further view of Soudier (US 2007/0016340A1).
Regarding claim 9,
Pacala and Lee teach claim 8,
Pacala and Lee fail to teach, wherein the resource allocation modifier is to invoke the first quantity of resources of the co-agent and disable the first quantity of resources on the agent in response to determining the co-agent is proximate to the agent.  
In analogous art, Soudier teaches, 
wherein the resource allocation modifier is to invoke the first quantity of resources of the co-agent and disable the first quantity of resources on the agent in response to determining the co-agent is proximate to the agent (see para [0034]-[0035] the monitoring logic 50 of the FPGA 22 via disable Drive and CAN2 when CAN 1 is enable/vice versa.).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify controlling operation of an autonomous vehicle of Pacala with Lee further Maebayashi with disable the first quantity of resources on the agent in response to determining the co-agent is proximate 

Claim 18 recites all the same elements of claim 9, but in method form rather system form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 18.
Claim 27 recites all the same elements of claim 9, but in computer product form rather a system form. Therefore, the supporting rationale of the rejection to claim 9 applies equally as well to claim 27.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ISLAM whose telephone number is (571)270-0566. The examiner can normally be reached on m-f 8-5pm (EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne whose telephone number is (571)272-4001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Art Unit: 2457 


2/4/2021
/Sm Islam/
Examiner, Art Unit 2457
/UZMA ALAM/Primary Examiner, Art Unit 2457